United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, JAMES A. FARLEY
POST OFFICE, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0624
Issued: February 9, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 27, 2020 appellant filed a timely appeal from a November 25, 2019 merit
decision and a January 9, 2020 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). 1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.

1

With her appeal, appellant submitted a timely oral argument request before the Board. 20 C.F.R. § 501.5(b).
Pursuant to the Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R.
§ 501.5(a). In support of her oral argument request, appellant asserted that she did not request waiver of recovery of
the overpayment of compensation as OWCP had determined that she was without fault in the creation of the
overpayment. She asserts that repaying the overpayment would cause a financial hardship. The Board, in exercising
its discretion, denies appellant’s request for oral argument because the arguments on appeal can adequately be
addressed in a decision based on a review of the case record. As such, the oral argument request is denied and this
decision is based on the case record as submitted to the Board.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of wage-loss compensation in the amount of $16,123.66 for the period October 1,
2018 through September 14, 2019 for which she was without fault, because she concurrently
received FECA wage-loss compensation benefits and Social Security Administration (SSA) agerelated retirement benefits without an appropriate offset; (2) whether it properly denied waiver of
recovery of the overpayment; (3) whether OWCP properly required recovery of the overpayment
by deducting $369.00 from appellant’s continuing compensation payments every 28 days; and
(4) whether it properly denied appellant’s request for a prerecoupment hearing.
FACTUAL HISTORY
On February 25, 2005 appellant, then a 49-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained arthritis in both hips causally related to
factors of her federal employment, including prolonged walking and heavy lifting, pushing, and
pulling. OWCP accepted the claim for osteoarthritis of the hips and a right hip replacement.
Appellant stopped work on April 7, 2005. OWCP paid her wage-loss compensation for total
disability on the supplement rolls, effective March 4, 2005, and on the periodic rolls, effective
June 11, 2006.
On August 26, 2019 OWCP sent a Federal Employees Retirement System (FERS)/SSA
dual benefits calculation form to SSA for completion.3
On September 5, 2019 SSA notified OWCP that, with FERS, appellant was entitled to a
monthly payment of $1,427.80, effective October 2018, and $1,467.80, effective December 2018.
Without her federal service contributions, she was entitled to a monthly payment rate of $58.10,
effective October 2018, and $59.70, effective December 2018. SSA advised that appellant had
become entitled to retirement benefits effective October 2018.
In an October 2, 2019 FERS offset calculation memorandum, OWCP calculated
appellant’s FERS/SSA offset for each period October 1, 2018 through September 14, 2019 and the
amount of the overpayment for each period. It found that, from October 1 through November 30,
2018, appellant received an overpayment in the amount of $2,754.45 and from December 1, 2018
through September 14, 2019, she received an overpayment in the amount of $13,369.21. OWCP
added the amounts to find a total overpayment of $16,123.66.
In an October 2, 2019 letter, OWCP informed appellant that it would begin deducting the
portion of SSA age-related retirement benefits attributable to her federal service from her
compensation benefits. It noted that her FECA compensation, prior to the offset amount, was

3

The employing establishment indicated on an April 6, 2006 claim for compensation (Form CA-7) that appellant
was covered by FERS.

2

$2,776.30 and that the SSA offset amount was $1,299.78. OWCP, thus, found that appellant was
entitled to a net compensation after the SSA offset of $1,476.52. 4
On October 24, 2019 OWCP issued a preliminary overpayment determination, finding that
an overpayment of compensation in the amount of $16,123.66 had been created because appellant
received wage-loss compensation payments for the period October 1, 2018 through September 14,
2019 that had not been reduced to offset her SSA age-related retirement benefits attributable to her
federal service. It determined that she was without fault in the creation of the overpayment.
OWCP requested that appellant submit a completed overpayment recovery questionnaire (Form
OWCP-20) to determine a reasonable payment method, and advised her that she could request
waiver of recovery of the overpayment. It further requested that she provide supporting financial
documentation, including copies of income tax returns, bank account statements, bills , and
canceled checks, pay slips, and any other records which support income and expenses.
Additionally, OWCP provided an overpayment action request form and notified appellant that,
within 30 days of the date of the letter, she could request a telephone conference, a final de cision
based on the written evidence, or a prerecoupment hearing. No response was received within the
time allotted.
By decision dated November 25, 2019, OWCP finalized the preliminary overpayment
determination, finding that appellant had received an overpayment of compensation in the amount
of $16,123.66 for the period October 1, 2018 through September 14, 2019 because it failed to
offset her compensation payments by the portion of her SSA age-related retirement benefits that
were attributable to her federal service. It further found that she was without fault in the creation
over the overpayment, but denied waiver of recovery of the overpayment, noting that she had not
responded to the preliminary overpayment determination. OWCP required recovery of the
overpayment by deducting $369.00 from appellant’s continuing compensation payments every 28
days.
On December 17, 2019 OWCP received appellant’s overpayment action request form,
which was postmarked December 11, 2019. Appellant requested a prerecopument hearing and
argued that she was without fault and, thus, was not responsible for the creation of the
overpayment. She advised that repaying the overpayment would cause a financial hardship, noting
that her benefits had been reduced due to the SSA offset.
By decision dated January 9, 2020, OWCP denied appellant’s request for a prerecoupment
hearing as it was made after the final overpayment determination and, thus, not subjected to the
hearing provision of 5 U.S.C. § 8124(b).

4

OWCP indicated in its October 2, 2019 letter that it was offsetting the amount from appellant’s net four-week
compensation. A payment plate indicates that it was deducting the offset amount from her compensation benefits
every 28 days.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA 5 provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty. 6 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States. 7
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service. 8 FECA Bulletin No. 97-09 states that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
benefit earned as a federal employee is part of the FERS retirement package, and the receipt of
FECA benefits and federal retirement concurrently is a prohibited dual benefit. 9
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of wage-loss compensation in the amount of $16,123.66 for the period October 1, 2018 through
September 14, 2019,for which she was without fault, because she concurrently received FECA
wage-loss compensation benefits and SSA age-related retirement benefits without an appropriate
offset.
Appellant received SSA age-related retirement benefits beginning October 2018. OWCP
paid her wage-loss compensation for total disability on the periodic rolls beginning June 11, 2006.
As noted, a claimant cannot receive concurrent FECA compensation for wage-loss and SSA agerelated retirement benefits attributable to federal service. 10 The information provided by SSA
indicated that a portion of appellant’s SSA age-related retirement benefits were attributable to her
federal service. Accordingly, the Board finds that fact of overpayment has been established. 11
To determine the amount of the overpayment, the portion of SSA age -related retirement
benefits attributable to federal service must be calculated. OWCP received documentation from
SSA with respect to the specific amount of SSA age-related retirement benefits that were
attributable to federal service. SSA provided the SSA rates with FERS and without FERS for
5

Supra note 2.

6

5 U.S.C. § 8102.

7

Id. at § 8116.

8

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018).

9

FECA Bulletin No. 97-09 (issued February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

10

Supra note 8. See F.K., Docket No. 20-1609 (issued June 24, 2021); A.C., Docket No. 18-1550 (issued
February 21, 2019).
11

See L.K., Docket No. 20-1574 (issued June 23, 2021); S.H., Docket No. 20-1157 (issued December 23, 2020).

4

specific periods from October 1 through December 2018. OWCP provided its calculations for
each relevant period based on SSA’s worksheet and determined that appellant received an
overpayment in the amount of $16,123.66. The Board has reviewed OWCP’s calculation of dual
benefits received by her for the period October 1 through September 14, 2019 and finds that an
overpayment of compensation in the amount of $16,123.66 was created. 12
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment must be recovered unless incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
would defeat the purpose of FECA or would be against equity and good conscience. 13
Recovery of an overpayment will defeat the purpose of FECA when such recovery would
cause hardship to a currently or formerly entitled beneficiary because the beneficiary from whom
OWCP seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP. 14 An individual is deemed to need
substantially all of his or her current income to meet current ordinary and necessary living expenses
if monthly income does not exceed monthly expenses by more than $50.00. 15 Also, assets must
not exceed a resource base of $6,200.00 for an individual or $10,300.00 for an individual with a
spouse or dependent plus $1,200.00 for each additional dependent. 16 An individual’s liquid assets
include, but are not limited to cash, the value of stocks, bonds, saving accounts, mutual funds, and
certificate of deposits. 17
Recovery of an overpayment is considered to be against equity and good conscien ce when
an individual who received an overpayment would experience severe financial hardship in
attempting to repay the debt or when an individual, in reliance on such payment or on notice that
such payments would be made, gives up a valuable right or chan ges his or her position for the
worse.18

12

See N.B., Docket No. 20-0727 (issued January 26, 2021); L.L., Docket No. 18-1103 (issued March 5, 2019).

13

5 U.S.C. § 8129.

14

20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400(2), (3) (September 2018).
15

Id. at Chapter 6.400.4(a)(3); N.J., Docket No. 19-1170 (issued January 10, 2020); M.A., Docket No. 18-1666
(issued April 26, 2019).
16

See supra note 14 at Chapter 6.400.4(a)(2) (September 2018).

17

Id. at Chapter 6.400.4(b)(3).

18

20 C.F.R. § 10.437(a)(b).

5

OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP. 19
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary. 20 Failure to submit the requested information
within 30 days of the request shall result in a denial of waiver of recovery of the overpayment, and
no further request for waiver shall be considered until the requested information is furnished. 21
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overp ayment
would defeat the purpose of FECA or be against equity and good conscience. 22
The Board finds that appellant has not established that recovery of the overpayment would
defeat the purpose of FECA as she did not provide a completed Form OWCP-20 and
documentation supporting her income or expenses. Although OWCP advised appellant to submit
Form OWCP-20 and documentation substantiating her income and expenses, she failed to do so,
as required by section 10.438 of OWCP’s regulations.23
OWCP, therefore, did not have the financial information necessary to determine if
appellant needed substantially all of her current income to meet current ordinary and necessary
living expenses and, also, if her assets exceeded a specified amount as determined by OWCP. 24
As appellant did not establish that she was entitled to waiver on the basis that recovery of the
overpayment would be against equity and good conscience, the Board, thus, finds that OWCP
properly denied waiver of recovery of the overpayment.
On appeal appellant contends that she was without fault in the creation of the overpayment
and that repayment would cause financial hardship. However, the fact that she was not at fault in
the creation of the overpayment does not relieve her from liability for repayment of the

19

Id. at 10.438(a).

20

Id.; M.S., Docket No. 18-0740 (issued February 4, 2019).

21

Id. at § 10.438(b).

22

See J.R., Docket No. 17-0181 (issued August 12, 2020); L.S., 59 ECAB 350 (2008).

23

20 C.F.R. § 10.438. See R.M., Docket No. 19-1570 (issued June 1, 2020).

24

B.G., Docket No. 20-0541 (issued April 28, 2021); G.G., Docket No. 19-0684 (issued December 23, 2019).

6

overpayment of compensation. 25 Appellant has not submitted supporting financial evidence and,
thus, as noted, OWCP properly denied waiver of recovery of the overpayment. 26
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA. 27
Section 10.441(a) of OWCP’s regulations28 provides in pertinent part:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to same. If no refund
is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors, so as to minimize
any hardship.”29
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$369.00 every 28 days from appellant’s continuing compensation payments.
OWCP provided appellant a Form OWCP-20 with its October 24, 2019 preliminary
overpayment determination and requested that she provide appropriate financial information and
documentation to OWCP. 30 Appellant did not complete Form OWCP-20 nor provide the
necessary financial documentation to support her income and expenses prior to the November 25,
2019 final overpayment decision. The overpaid individual is responsible for providing information
about income, expenses, and assets as specified by OWCP.31 When an individual fails to provide
requested financial information, OWCP shall follow minimum collection guidelines designed to
collect the debt promptly and in full. 32 The Board, therefore, finds that OWCP properly required
recovery of the overpayment from appellant’s continuing compensation payments at the rate of
$369.00 every 28 days.

25

See R.L., Docket No. 19-1786 (issued July 6, 2020); M.G., Docket No. 19-0424 (issued July 1, 2019).

26

Supra note 24.

27

20 C.F.R. § 10.441; see M.P., Docket No. 18-0902 (issued October 16, 2018).

28

Id. at § 10.441(a).

29

Id.

30

20 C.F.R. § 10.438.

31

Id. at § 10.438(a); see M.S., Docket No. 20-1261 (issued June 10, 2021); M.S., supra note 20.

32

See A.S., Docket No. 19-0171 (issued June 12, 2019); supra note 14 at Chapter 6.400.3 (September 2018).

7

LEGAL PRECEDENT -- ISSUE 4
OWCP’ regulations provide that a claimant may request a prerecoupment hearing with
respect to an overpayment. 33 The date of the request is determined by the postmark or other
carrier’s date marking. 34 Failure to request the prerecoupment hearing within 30 days shall
constitute a waiver of the right to a hearing. 35 The only right to a review of a final overpayment
decision is with the Board.36 The hearing provisions of section 8124(b) of FECA do not apply to
final overpayment decisions. 37
ANALYSIS -- ISSUE 4
The Board finds that OWCP properly denied appellant’s request for a prerecoupment
hearing.
OWCP issued a preliminary overpayment determination on October 24, 2019. It advised
appellant that she had 30 days from that date to request a prerecoupment hearing. The record
indicates that OWCP properly mailed its preliminary overpayment determination to her last known
address of record. Appellant did not respond to the preliminary overpayment determination within
the time allotted. By decision dated November 25, 2019, OWCP finalized its preliminary
overpayment determination.
By request postmarked December 11, 2019, received December 17, 2019, appellant
requested a prerecoupment hearing before a representative of OWCP’s Branch of Hearings and
Review. As noted, the hearing provisions of section 8124(b) are not applicable to final
overpayment decisions. OWCP’s regulations provide that, when a final overpayment decision is
issued, there is no right to a hearing or a review of the written record, and OWCP does not have
discretion to grant such a request. 38 The only right to appeal is with the Board. 39 As appellant’s
December 11, 2019 request for a prerecoupment hearing was made after the final overpayment
determination, the Board finds that OWCP properly denied her request for a hearing after issuance
of the final overpayment determination. 40

33

20 C.F.R. § 10.432.

34

See E.G, Docket No. 19-0176 (issued February 23, 2021); P.Y, Docket No. 20-0824 (issued May 24, 2021).

35

Id.; see also P.C., Docket No. 20-1216 (issued June 25, 2021); Willie C. Howard, 55 ECAB 564 (2004).

36

20 C.F.R. § 10.440(b).

37

Id.

38

Id.

39

Id; see A.B., Docket No. 18-1172 (issued January 15, 2019).

40

J.R., Docket No. 20-1215 (issued June 17, 2021).

8

CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of wage-loss compensation in the amount of $16,123.66 for the period October 1, 2018 through
September 14, 2019 for which she was without fault, because she concurrently received FECA
wage-loss compensation benefits and SSA age-related retirement benefits without an appropriate
offset. The Board further finds that OWCP properly denied waiver of recovery of the overpayment
and properly required recovery of the overpayment by deducting $369.00 from her continuing
compensation payments every 28 days. The Board finds that OWCP properly denied appellant’s
request for a prerecoupment hearing.
ORDER
IT IS HEREBY ORDERED THAT the January 9, 2020 and November 25, 2019
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: February 9, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

